Exhibit 10.1 VOTING AND SUPPORT AGREEMENT This VOTING AND SUPPORT AGREEMENT (this “ Agreement ”) is entered into as of January 27, 2016, by and among Media General, Inc., a Virginia corporation (“ Marigold ”), Nexstar Broadcasting Group, Inc., a Delaware corporation (“ Montage ”) and each of the Persons listed on Schedule A hereto (each, a “ Shareholder ” and, collectively, the “ Shareholders ”). W I T N E S S E T H: WHEREAS, as of the date of this Agreement, each Shareholder is the record owner and/or a “beneficial owner” (as defined under Rule 13d-3 under the Exchange Act) of the shares of Marigold Voting Common Stock set forth opposite such Shareholder’s name or otherwise disclosed on Schedule A attached hereto (all such shares of Marigold Voting Common Stock, the “ Owned Shares ”, and together with any shares of Marigold Voting Common Stock over which a Shareholder acquires record or beneficial ownership after the date hereof, the Shareholder’s “ Subject Shares ”); WHEREAS, concurrently herewith, Marigold, Montage and Neptune Merger Sub, Inc., a Virginia corporation and wholly owned subsidiary of Montage (“ Merger Sub ”), are entering into an Agreement and Plan of Merger, dated as of the date hereof (as it may be amended from time to time, the “ Merger Agreement ”), pursuant to which Marigold and Montage wish to effect a strategic business combination by means of a merger of Merger Sub with and into Marigold (the “ Merger ”, and the effective time of the Merger, the “ Effective Time ”), with Marigold being the surviving corporation in the Merger; WHEREAS, the affirmative vote of the holders of a majority of all votes cast by holders of shares of Marigold Voting Common Stock at a meeting at which a quorum of the Marigold Voting Common Stock exists is the only vote of the holders of any class or series of shares of capital stock of Marigold necessary to approve the Merger Agreement and the Virginia Plan of Merger (as defined in the Merger Agreement) (the “ Required Marigold Vote ”); and WHEREAS, as a condition to the willingness of Montage to enter into the Merger Agreement, and as inducement and in consideration therefor, Montage has required that the Shareholders agree, and the Shareholders have agreed, in their capacity as shareholders of Marigold, to enter into this Agreement. NOW, THEREFORE, in consideration of the foregoing and the mutual premises, representations, warranties, covenants and agreements contained in this Agreement, the parties, intending to be legally bound, hereby agree as follows: Article I DEFINITIONS Section 1.1 Defined Terms. For purposes of this Agreement, capitalized terms used in this Agreement that are defined in the Merger Agreement but not in this Agreement shall have the respective meanings ascribed to them in the Merger Agreement. Section 1.2 Other Definitions . For purposes of this Agreement: (a)
